Citation Nr: 9906010	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-45 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
hands.

2.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the veteran service 
connection for residuals of frozen hands and feet.  In 
January 1997, the Board remanded this claim to the RO for 
additional development.  Subsequently, after having complied 
with the instructions on REMAND, the RO returned this claim 
to the Board for further review.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran currently suffers residuals of in-service 
cold exposure to his hands and feet.


CONCLUSION OF LAW

Residuals of cold exposure of the hands and feet were 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for chronic coldness of his hands and feet because he 
developed this condition as a result of frostbite suffered 
during active service in 1945.  The Board acknowledges the 
veteran's claim, and based on evidence received since the 
claim was remanded in January 1997, finds that it is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board finds that the VA's duty to assist the 
veteran in developing the facts pertinent to his claim is 
fulfilled.

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  The veteran in this case 
served on active duty during World War II from March 1944 to 
April 1945.  From the winter months of 1944 and 1945 to 
August 1945, he served as a military policeman in the 
European Theatre of Operations, specifically in the Rhineland 
and Central Europe campaigns.  He asserts that during that 
time period, he suffered cold and wet exposure and had to 
have a ring cut off his finger due to frostbite-related 
swelling. 

The veteran's April 1946 separation examination, which 
reflects no abnormalities of the feet, is the only service 
medical record available.  The remainder of the veteran's 
service medical records may have been destroyed in a fire at 
the National Personnel Records Center.  Where service medical 
records are unavailable, there is a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct medical history.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  In the absence of medical records, the Board 
will look to alternate forms of evidence, including lay 
evidence, to make factual findings.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  The only alternative forms of 
evidence of record in this case are: a daily sick report that 
confirms, but does not specify the nature of, a March 1945 
illness; and several consistent statements of the veteran 
alleging in-service exposure to coldness and wetness.  The 
Board finds credible the veteran's statements regarding cold 
exposure during his service in the European Theatre of 
Operations in 1945, particularly in light of the well-known 
fact that inhabitants of the area in which he served are 
known to have endured a harsh winter.

Post-service medical records, including September 1993 and 
March 1997 VA examination reports, confirm that the veteran 
currently has chronic coldness of the hands and feet.  During 
the 1993 examination, the examiner did not address the 
etiology of the veteran's condition.  However, during the 
1997 examination, the examiner diagnosed "complaints of 
chronic hand and foot coldness with possible cold weather 
exposure during military career."  The examiner then 
explained that the veteran had cold hands and feet of unknown 
etiology, that the condition may be due to immersion type 
exposure, that there was no documentation of significant in-
service frostbite or cold exposure, and that the etiology of 
the condition will remain unknown.  He concluded that the 
only evidence to support service connection in this case is 
the veteran's claim of in-service cold exposure.

Based upon the veteran's credible statements confirming in-
service cold exposure and the VA examiner's opinion linking 
the veteran's cold hands and feet to his reported history of 
cold exposure (which is now accepted as true), the Board 
concludes that the evidence supports a grant of service 
connection for residuals of cold exposure of the hands and 
feet. 


ORDER

Service connection for residuals of cold exposure of the 
hands and feet is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

